DETAILED ACTION
This is the first Office action on the merits based on the 16/882,358 application filed on 05/22/2020.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-7, as originally filed, are currently pending and considered below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/22/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because of the following informalities:
In lines 3-4, “toward a front end and a rear end, and configured to move around a closed path by a user'sfootsteps” should be --- toward a front end and a rear end of the motorless track, and configured to move around a closed path by a user's footsteps ---.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
In claim 1, lines 7-8, “wherein the motorless track changes a movement speed according to a location 10at which the user steps on the motorless track, and” should be    --- wherein the motorless track is configured to change a movement speed according to a location 10at which the user steps on the motorless track, ---.
In claim 1, lines 11-12, “, wherein” should be --- , and wherein ---.
In claim 7, line 7-8, “wherein the motorless track changes a movement speed according to a location 10at which the user steps on the motorless track” should be --- wherein the motorless track is configured to change a movement speed according to a location 10at which the user steps on the motorless track ---.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,668,321.  Although the claims at issue are not identical, they are not patentably distinct from each other.
at least one of color and shape” (independent claim 1 of the instant application, lines 13-15; emphasis added) and “at least one of color and shape of the speed-related indicator varies along the movement direction of the motorless track” (independent claim 7 of the instant application, lines 13-14; emphasis added), U.S. Patent No. 10,668,321 discloses in claims 1 and 7, respectively, the differences in color of the speed-related indicator, thereby meeting the claims.
In an alternative interpretation, if applicant is not convinced that U.S. Patent No. 10,668,321 discloses the limitations of claims 1 and 7 with regard to the differences in shape of the speed-related indicator, claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,668,321 in view of Frank (US 2017/0136289).
In the alternative interpretation regarding claims 1-7, U.S. Patent No. 10,668,321 discloses in claims 1-7 the limitations of claims 1-7 of the instant application, and further discloses that the speed-related indicator and the plurality of speed areas are configured to correspond to a position of the user on the motorless track relative to the inclination angle of the curved shape of the motorless track (claims 1 and 7).
However, U.S. Patent No. 10,668,321 fails to disclose: wherein neighboring speed areas of the plurality of speed areas are different in shape (independent claim 1 of the instant application, lines 13-15); and shape of the speed-related indicator varies 
Frank teaches an analogous treadmill (the treadmill 100; Figures 1 and 2) comprising a speed-related indicator (The rails R1, R2 together with the control units 103A, 103B indicate position information of the user on the treadmill (paragraph 0075), wherein the control units 103A, 103B relate the position information of the user to the speed of the treadmill (paragraph 0071).  Therefore, the rails R1, R2 together with the control units 103A, 103B are a speed-related indicator.), wherein “the rails R1, R2 can be configured to provide visual feedback regarding the lengthwise position of the user using one or more approaches, such as a changing slope with respect to the platform, a changing shape, a changing color, and/or the like” (paragraph 0075; Figures 1 and 2; paragraph 0074).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the speed-related indicator of the invention disclosed in U.S. Patent No. 10,668,321 to include differences in shape of the speed-related indicator, as taught by Frank, in order to provide visual feedback regarding the lengthwise position of the user using one or more approaches, such as a changing shape and/or a changing color (Frank: paragraphs 0074-0075; Figures 1 and 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784